Citation Nr: 1125693	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-11 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a low back strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this case was subsequently transferred to the Winston-Salem RO.

This claim was previously before the Board in October 2009, at which time it was remanded for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The symptomatology related to the Veteran's low back is not due to the service-connected low back strain.


CONCLUSION OF LAW

The criteria for a compensable rating for a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

In order to warrant a compensable rating, the evidence must show, among other things, the following:

* forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees (10 percent); 
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); or
* IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months (10 percent).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

In this case, the Board finds that the evidence does not support a compensable evaluation.  In denying the claim, the Board places significant probative value on the medical findings which attribute the Veteran's current low back symptomatology to a post-service work injury and subsequent surgery rather than to his service-connected low back strain.

Specifically, at the April 2005 VA examination the Veteran reported having deep, aching pain in his back that he rated as a 6 out of 10 in severity and that flared to an 8 out of 10 in severity.  Flare-ups were avoided by not bending, stooping or lifting, and he relied on family members to put on shoes or socks for him.  The pain radiated to the right leg, and he took ibuprofen and oxycodone for it.  After a physical examination, the diagnosis was degenerative lumbar disc disease and right L4, L5 and S1 radiculopathies.

In an examination addendum that same month, the examiner reviewed the Veteran's claims file and noted that the Veteran reported back pain since a Jeep rolled over him while he was serving in Morocco.  The February 1961 separation examination indicated that the spine was normal and no complaints of back pain were noted.  

The examiner noted a post-service medical history that the Veteran injured his back in 1964 while working at a furniture store.  The examiner opined that the Veteran's current back disorder was related to the natural history of failed low back surgery that was performed due to the industrial accident in 1964, and was not due to a low back strain during service.  The rationale was the lack of complaints by the Veteran about his back at a 1960 hospitalization for pneumonia and the lack of findings at the separation examination.

Similarly, at the August 2009 VA examination, the Veteran reported that he injured his back in a 1959 Jeep accident and that his back had continued to get worse as he got older.  He complained of constant, aching pain in the right lower back, moderate in severity and radiated to the right lower buttocks and leg.  There were no incapacitating episodes and he could walk for a quarter of a mile.  

X-rays from April 2009 showed moderate degenerative disc disease in the lower thoracic spine most pronounced at the T10-11 level, mild degenerative disc disease at L5-S1, and mild facet arthropathy and anterior osteophyte formation throughout the lumbar spine.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and a post-operative fusion of L4-L5.  

In a March 2011 addendum report, another examiner reviewed the claims file and opined that the Veteran's "current back problem is not caused by or a result of military service or the undocumented motor vehicle accident veteran dated at 1959."  The reviewer based this opinion on the absence of in-service treatment for a motor vehicle accident and a normal separation examination.  

The examiner also emphasized that the Veteran underwent a post-service laminectomy in 1965 as a result of an industrial accident in 1964.  Since the hospitalization followed the 1964 injury, the reviewer found that it was "more like that it was more likely related to the 1964 industrial injury" rather than the in-service motor vehicle accident.  While not artfully opined, a clear reading of the opinion is that the Veteran's symptoms are related to the post-service accident and not the service-connected lumbar strain.

These more current opinions are consistent with the medical evidence at the time of the surgery in 1965 that he was well until May 1964 when he injured his back at work.  It is also consistent with the opinions rendered in the 1980s as the Veteran was undergoing evaluations for disability benefits.  

Specifically, in a February 1982 assessment, it was reported that he had a history of a backache since 1959 but subsequently had bad problems with his back and "his disc was broken and he had an operation on his lumbosacral spine in 1963 . . . Since that time he always had this low back pain on and off."  Similarly, in May 1984, he related the 1959 injury and subsequent disc injury and surgery and "since that time he continues to have this pain."  This evidence attributes the onset of the Veteran's bad pain to the post-service injury.

Therefore, while range of motion testing at the April 2005 VA examination showed flexion limited to 50 degrees, which would support a higher rating, and the Veteran has asserted incapacitating episodes (although the evidence does not show that it was prescribed by a physician), the evidence indicates that the symptomatology is due to the post-service injury and not due to the service-connected low back strain.  

Because the medical examiners and treating physicians have distinguished the service-connected symptoms from the nonservice-connected symptoms, the Veteran is not entitled to a compensable evaluation for his service-connected low back strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

In support of his claim, the Veteran submitted a statement from a private physician.  In its entirety, the letter reads:

This note is dictated to indicate that I am treating [the Veteran] for chronic back pain, chronic arthritis, and chronic pain syndrome, which he reports is service related.  He continued to have chronic arthritic symptomatology.

This letter does not support the Veteran's claim for a higher rating even if his symptoms were attributable to his service-connected low back strain because it offers nothing in the way of a clinical evaluation nor address the critical inquiry here of whether the Veteran's symptoms are related to a service-connected disability or to a nonservice-connected injury.  

There is no indication from the statement that the private physician was even aware of the post-service injury, and therefore his statement could have been based on an incomplete knowledge of the Veteran's history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  

The Board also finds the tone of the letter to be telling.  While the physician had an opportunity to render an opinion based on his own independent medical judgment, he did not.  Rather, he offered his statement in terms of the Veteran reported that his back pain and arthritis were service related.  In essence, the physician's statement merely repeated the assertion of the Veteran regarding causation and not in a very convincing way.  Therefore, the Board places very little probative weight on the private physician's statement.

Next, the Board has considered the Veteran's written statements and testimony at a hearing before the RO and statements from his daughters indicating that he has suffered from symptoms related to his back going back at least their childhood and that he was injured during his service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses and his daughters are competent to report their own observations.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Furthermore, the Veteran and his daughters are not competent to state whether his symptomatology is due to the in-service or post-service injury because that requires specialized training.  

Such competent evidence concerning the nature and extent of the Veteran's low back disability (and which symptoms to attribute to a service-connected disability and which to a nonservice-connected disorder) has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds the medical determination that the Veteran's symptomatology is related to a post-service injury to be more probative than his statements that his symptomatology is due to the in-service injury rather than the post-service injury and surgery.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and symptomatology due to the service-connected back strain to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  Specifically, as none of his current symptoms are attributable to his service-connected disability, his noncompensable rating is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, in light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his low back strain but, based upon the record, the Board finds at no time during the claims period has the disability on appeal been more disabling than as currently rated.   As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   Follow-up due process letters were sent in September 2007 and May 2009.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in September 2007 and May 2009.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In this case, the RO associated the Veteran's private and VA clinical records and he was afforded VA examinations in April 2005 and August 2009 with addendum opinions.  The Board finds that the examinations were sufficient because the examiners reviewed the claims file, conducted a physical examination of the Veteran, and supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable evaluation for a low back strain is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


